UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7609



DONALD WAGNER, JR.,

                                            Plaintiff - Appellant,

          versus


GENE M. JOHNSON, Director, Department of
Corrections; ARMOR HEALTH SERVICES, Health
Provider; DILLMAN, Warden, C.W.C.C.; GARY L.
BASS,   Department   of   Corrections;  FRED
SCHILLING, Health Service Director; THOMAS
PARHAM, Medical Director; CHERIAN JOSEPH,
Doctor,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:06-cv-00527)


Submitted:   January 18, 2008          Decided:     February 11, 2008


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Donald Wagner, Jr., Appellant Pro Se. William W. Muse, Assistant
Attorney General, Richmond, Virginia, Gauhar Rehman Naseem, DUANE,
HAUCK & GNAPP, PC, Richmond, Virginia, Elizabeth Martin Muldowney,
RAWLS & MCNELIS, PC, Richmond, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            Donald Wagner, Jr., timely appealed an order of the

district    court   (1)   denying   Wagner’s   motion   for   preliminary

injunction and (2) ruling on various motions to dismiss and for

summary judgment.    In its order, the district court did not rule on

all claims as to all defendants.

            With respect to the denial of preliminary injunctive

relief, we have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.     Wagner v. Johnson, No. 3:06-cv-00527 (E.D. Va. Sept. 25,

2007).

     The remainder of the district court’s order is neither a final

order nor an appealable interlocutory or collateral order.          This

court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (2000), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541 (1949).        Accordingly, we dismiss

this portion of the appeal for lack of jurisdiction.          We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                        AFFIRMED IN PART;
                                                        DISMISSED IN PART



                                    - 3 -